Citation Nr: 0400006	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  00-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the left wrist, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right wrist 
disorder.  

3.  Entitlement to service connection for a knee disorder.  

4.  Entitlement to service connection for a shoulder 
disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for diverticulitis.  

8.  Entitlement to service connection for an ulcer.  

9.  Entitlement to service connection for chronic 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for residuals of a 
fractured left wrist and for his claimed 
service-connected disabilities since 
November 2002.  Obtain records from each 
health care provider the appellant 
identifies.  

2.  Make arrangements with an appropriate 
VA medical facility for the appellant to 
be afforded an orthopedic examination to 
determine the severity of his service-
connected residuals of a fractured left 
wrist, and to determine the etiology of 
his claimed service-connected right 
wrist, knee, shoulder, neck, and back 
disorders.  Send the claims folder to the 
examiner for review.  

(a)  With respect to the service-
connected left wrist disability, ask the 
examiner to specifically comment on any 
limitation of motion of the wrist, and 
specifically any dorsiflexion less than 
15 degrees and palmar flexion limited in 
line with the forearm.  The examiner 
should also address the presence of any 
ankylosis of the left wrist and note 
whether there is favorable ankylosis in 
20 degree to 30 degree dorsiflexion, 
unfavorable anklyosis in any degree of 
palmar flexion or with ulnar or radial 
deviation, ankylosis in any other 
position except favorable, or extremely 
unfavorable ankylosis equivalent to loss 
of use of hands.  The examiner should 
also fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the affected joint should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Ask the examiner to 
articulate a rationale for the opinions 
expressed.  

(b)  With respect to the service-
connection claims, ask the examiner to 
render appropriate diagnoses for the 
claimed right wrist, knee, shoulder, 
neck, and back disorders, and to 
specifically opine whether it is at least 
as likely as not that the diagnosed 
disorders are related to the appellant's 
service.  Each opinion should be based on 
the examiner's expertise, examination of 
the appellant, and a review of the claims 
file, including the service medical 
records.  Ask the examiner to articulate 
a rationale for the opinions expressed.  

3.  Make arrangements with an appropriate 
VA medical facility for the appellant to 
be afforded a gastrointestinal 
examination to determine the nature and 
etiology of his diverticulitis and ulcer.  
Send the claims folder to the examiner 
for review.  Ask the examiner to 
specifically opine whether it is at least 
as likely as not that diverticulitis and 
ulcer are related to the appellant's 
service.  This opinion should be based on 
the examiner's expertise, examination of 
the appellant, and a review of the claims 
file, including the service medical 
records.  Ask the examiner to articulate 
a rationale for the opinions expressed.  

4.  Make arrangements with an appropriate 
VA medical facility for the appellant to 
be afforded a genitor-urinary examination 
to determine the nature and etiology of 
his chronic prostatitis.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to specifically opine 
whether it is at least as likely as not 
that chronic prostatitis is related to 
the appellant's service.  This opinion 
should be based on the examiner's 
expertise, examination of the appellant, 
and a review of the claims file, 
including the service medical records.  
Ask the examiner to articulate a 
rationale for the opinions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


